This Office Action is in response to the response filed on July 6, 2022.

Applicant's election with traverse of Group I, claims 1-6, is acknowledged.  The traversal is on the ground that both inventions can be examined without serious burden.  This is not found persuasive.  Examination of both inventions would be a serious burden because the Group II claims require additional search.  The requirement is still deemed proper and is therefore made FINAL.  Claims 7-13 are withdrawn from further consideration.

	The Abstract is objected to because “peripheral” (line 6) should be “array.”  Correction is required.

	Independent claim 1 is objected to for two reasons.  First, “a first low-k dielectric peripheral region” (line 4) should be “a first low-k dielectric layer located in the peripheral region.”  Second, “peripheral” (lines 7 and 9) should be “array.”  Claims 2-6 depend on claim 1 and are thus similarly objected to.  Correction is required.
Claims 1-6 will be allowed if independent claim 1 is corrected.  The prior art does not disclose or suggest corrected independent claim 1 as a whole.

	This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.


A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814